Citation Nr: 0610571	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  03-30 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (initial) rating for mood 
disorder, now rated 30 percent disabling.

2.  Entitlement to an increased rating for hypertension, now 
rated 10 percent disabling.

3.  Entitlement to an increased rating for a right knee 
disability, now rated 10 percent disabling.

4.  Entitlement to an increased rating for diabetes mellitus, 
now rated 20 percent disabling, including restoration of a 40 
percent rating.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
January 1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 RO decision that increased to 
40 percent the rating for diabetes mellitus, effective April 
12, 2001.  In a February 2003 decision, the RO denied claims 
for increased ratings for hypertension (rated 10 percent) and 
for a right knee disability (traumatic arthritis with 
chondromalacia of the right knee) (rated 10 percent).  The RO 
also awarded service connection and a 10 percent rating for 
mood disorder, and it denied a claim for a TDIU rating.  In 
April 2005, the RO increased the rating for the mood disorder 
to 30 percent.  In this decision, the RO also reduced the 
rating for diabetes mellitus to 20 percent, effective January 
22, 2005.  The veteran continues to seek higher ratings and a 
TDIU rating.  

In the April 2005 decision, the RO also awarded service 
connection for erectile dysfunction secondary to diabetes, as 
well as special monthly compensation based on the loss of use 
of a creative organ.  Those decisions are not on appeal.  

The claim for a TDIU rating is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  As of January 2003, the veteran's service-connected mood 
disorder produced occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks even though he could generally function satisfactorily.  
As of January 2005, his disability was moderate, with speech 
abnormality, sleep problems, depression, constricted affect, 
memory problems, concentration problems, and an impact on the 
types of jobs he could perform.  

2.  The veteran's blood pressure has generally involved 
systolic pressure readings below the 200s and diastolic 
pressure readings in the 70s to 90s.

3.  The veteran's right knee disability is manifested by 
degenerative arthritis and chondromalacia, with flexion 
generally about 5 degrees and extension about 90 degrees or 
more, but without demonstrable instability or subluxation.

4.  The veteran's diabetes mellitus is manifested by 
noncompensable diabetic retinopathy and peripheral 
neuropathy, with restricted diet, the need for insulin 
injections, and clinical restriction of activities due to 
hypoglycemic reactions.  This condition has continued without 
any showing of improvement.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating as of January 7, 
2003, and for a 50 percent rating as of January 22, 2005, for 
mood disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2005).

2.  The criteria for an increase in a 10 percent rating for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2005).

3.  The criteria for an increase in a 10 percent rating for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 
5010, 5260, 5261 (2005).

4.  The criteria for restoration of a 40 percent rating for 
diabetes mellitus have been met, but the criteria for an 
increase in that 40 percent rating for diabetes mellitus have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code (DC) 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002 and May 2003; 
September 2002, February 2003, August 2002, and April 2005 
rating decisions; a statement of the case in August 2003; and 
supplemental statements of the case in June 2004 and April 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); see also Dingess v. Nicholson, No. 01-1917, 
__ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 2006).  
Thus, VA has satisfied its duty to notify the appellant.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also obtained several examinations.  Thus, VA has satisfied 
its duties to notify and assist the appellant.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Generally, the veteran's claims involve medical conditions 
(diabetes, right knee, hypertension) for which entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue; with regard to those 
claims, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the veteran timely appealed the rating initially 
assigned for mood disorder on the original grant of service 
connection.  Thus, with regard to that claim, the Board must 
consider entitlement to "staged ratings" for different 
degrees of disability since the original grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

Mood disorder

The veteran's service-connected mood disorder has been rated 
10 percent disabling since January 7, 2003, and 30 percent 
since January 22, 2005.

A 10 percent rating is warranted for a mental disorder 
(including major depressive disorder) when occupational and 
social impairment due to mild or transient symptoms decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress or when the 
symptoms are controlled by continuous medication.  

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 
(2005).  

The psychiatric symptoms discussed above are not exclusive; 
they are examples of typical symptoms for the listed 
percentage ratings.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

The veteran reported having sleep problems, depressed mood, 
and decreased concentration on VA mental disorders 
examination in January 2003.  However, he denied energy 
problems, anhedonia, hopelessness, helplessness, or suicidal 
ideation.  Socially, he would visit his mother or attend his 
son's high school football games.  He also tried to walk or 
exercise occasionally.  He indicated that he had left a 
higher paying job with a car dealership for a lesser paying 
job as a security guard because his previous job had been too 
stressful.  Objectively, he was well dressed and groomed.  He 
had good eye contact.  Speech was normal.  His mood was good, 
with a full range of appropriate and congruent affect.  
Thought process was organized, linear, and goal-directed.  He 
denied suicidal or homicidal symptoms, as well as any 
hallucinations or delusions.  Insight and judgment were 
intact.  The diagnosis was mood disorder (not otherwise 
specified), with a GAF scale score of 75.  

According to a May 2003 completed form by a treating VA 
doctor, the veteran had some restrictions in various 
activities.  However, he had no restrictions involving 
interactions with people.  Moreover, he did not appear to 
have any problems concentrating or focusing.

On VA psychiatric treatment in June 2003, the veteran 
reported a 7-year history of depression, along with anxiety, 
sleep problems, and nightmares.  He described having been 
working very well at a car dealership, but that he had 
resigned from the job because of depression and anxiety.  He 
had never been treated or hospitalized for the condition 
previously.  On observation, he was oriented, alert, 
appropriate, and calmed.  His mood was not depressed, but he 
complained of being tired.  Memory, insight, and judgment 
were good.  He had no cognitive defects, psychotic symptoms, 
or perceptual disturbances.  Diagnosis was major depressive 
disorder.

On VA psychiatric treatment in December 2004, symptoms 
included depression, crying spells, decreased appetite, sleep 
disturbances due to pain, and recurring dreams.  However, he 
did not have suicidal ideation or anhedonia.  Objectively, he 
was alert, active, oriented, well groomed, but dysphoric with 
restricted range and mood-congruent affect.  Speech was 
normal, and eye contact was good.  He had no involuntary 
movements.  Thought processes were logical and relevant, 
without psychotic features or suicidal or homicidal content.  
He denied hallucinations.  Insight, judgment, memory, and 
concentration were intact.  The diagnosis was major 
depressive disorder, and the GAF scale score was 56.  These 
findings were consistent with mental health clinic records 
throughout 2004, which included the same diagnoses and 
essentially the same GAF scale scores (in the mid- and upper 
50s to 60).  

On VA mental disorders examination in January 2005, the 
veteran reported having depressed mood with loss of energy, 
sleep disturbances, memory and concentration difficulties, 
and transient feeling of hopelessness.  He denied having 
suicidal ideation, intent, or plan.  He also had had 
significant anxiety, rapid heartbeat and breathing, a 
fluttering heart, and a feeling of being disconnected from 
his surroundings and reality.  These episodes occurred daily, 
with varying intensities.  He reported a "profound" impact 
on his social and occupational functioning and an inability 
to function at his previous occupational level.  He stated 
that his wife had been able to help him socially.  He had 
been unable to work in a car dealership because of poor 
concentration and inability to manage complicated deals.  The 
examiner stated that the veteran appeared to be independent 
in his daily activities despite his physical ailments and 
psychiatric complaints.  Objectively, he was alert and 
oriented in all spheres, with adequate grooming and dress.  
He did not have psychomotor agitation or retardation.  He was 
polite and cooperative, but with reduced eye contact.  Speech 
was normal, albeit somewhat over-inclusive in nature.  
Thought processes were logical and coherent, without 
loosening of associations or flight of ideas.  Mood was 
dysthymic.  Affect was constricted.  He did not have any 
hallucinations, delusions, or suicidal or homicidal thought, 
intent, or plan.  Memory was intact.  Concentration was 
adequate.  He had no gross cognitive deficits.  Insight and 
judgment were adequate.  The examiner concluded that the 
veteran had moderate social and occupational dysfunction.  He 
was psychiatrically employable, but his current job stability 
and ability to work was partly due to the lesser demands of 
his current job.  The veteran reported ongoing depressive 
symptoms, including significant symptoms consistent with 
major depressive disorder and panic disorder.  The diagnoses 
were moderate, recurrent major depressive disorder and panic 
disorder without agoraphobia.  The GAF scale score was 60.  

Incidentally, on a January 2005 VA peripheral nerves 
examination, the veteran had good comprehension, adequate 
coherence of response, and no evidence of tension.  His 
memory was good, and he was oriented to person, place, and 
time.

The Board finds that the veteran's service-connected mood 
disorder was producing occasional occupational impairment as 
of January 2003.  A 30 percent rating under DC 9434 
contemplates the ability to function satisfactorily, with 
routine behavior, self-care, and conversation normal.  
However, it also contemplates occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  At the January 2003 VA examination, the 
veteran reported having quit his job at a car dealership 
because of stress.  He also was depressed and had sleep 
problems.  His symptoms were not under control with 
medication, nor were they only mild, transient, or manifested 
only during times of significant stress.  Rather, his 
symptoms more nearly approximated the criteria for a 30 
percent rating as of January 2003.  Therefore, the veteran is 
entitled to a 30 percent rating as of January 7, 2003.  

However, the veteran also seeks a rating higher than 30 
percent.  To warrant a 50 percent rating, his mood disorder 
would have to result in reduced reliability and productivity 
due to flattened affect, speech problems, panic attacks, 
difficulty in understanding complex commands, memory 
impairment, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  The evidence shows that the veteran continues 
to work, albeit in a less stressful job.  However, on VA 
examination in January 2005, the examiner believed that the 
veteran was able to work in his present job because it was 
less stressful.  Thus, the examiner suggested that the 
veteran's disability was fundamentally more severe than his 
ability to work would suggest.  Indeed, the veteran had some 
speech abnormality, sleep problems, depression, constricted 
affect, memory problems, and concentration problems.  Also, 
the examiner gave a GAF scale score of 60, and he 
characterized the disability as moderate.  Other GAF scale 
scores also tended to show some numeric deterioration.  Thus, 
the Board concludes that currently the veteran's service-
connected mood disorder more nearly approximates the criteria 
for a 50 percent rating under DC 9434 as of the date of the 
VA examination on January 2, 2005.  The Board has applied the 
benefit of the doubt in this conclusion.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Hypertension

A 10 percent rating is warranted when diastolic pressure is 
predominantly 100 or more, when systolic pressure is 
predominantly 160 or more, or as the minimum evaluation for 
an individual with a history of diastolic pressure of 100 or 
more which is controlled by continuous medication.  A 20 
percent rating is warranted when systolic pressure is 
predominantly 200 or more or when diastolic pressure is 
predominantly 110 or more.  A 40 percent rating is warranted 
when diastolic pressure is predominantly 120 or more.  A 60 
percent rating is warranted when diastolic pressure is 
predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

The veteran was hospitalized in January 2000 for hypertensive 
urgency at a non-VA facility.  Initially, his systolic blood 
pressure was over 200.  During hospitalization, the blood 
pressure was 160/80.  On thallium stress testing during 
exercise in January 2000, maximum blood pressure was 260/120.  
Blood pressure was 140/96 during July 2000 follow-up.  

A private doctor's progress note from February 2001 indicated 
blood pressure of 206/108.  On follow-up in February 2001, 
his blood pressure was 130/90.  

Non-VA records VA medical records from 2002 and 2003 
generally show diastolic pressure readings in the 90s and 
systolic pressure readings in the 140s to 160s.  

Blood pressure readings on VA examination in November 2002 
were 202/130, 180/100, and 194/128. 

On non-VA follow-up in June 2003, the veteran's blood 
pressure was 150/92.  The doctor commented that he appeared 
to have "poorly controlled blood pressure."  

In May 2004, the veteran was concerned by systolic blood 
pressure readings in the 170s to 200s.  VA medical records 
from 2004 generally show diastolic pressure readings in the 
70s to 80s and systolic pressure readings in the 140s to 
160s.  One reading was 160/92.  Late 2004 clinical notes 
indicate that his blood pressure was well controlled.  

On VA examination in January 2005, two blood pressure 
readings were 160/100 and 168/90.  Other examinations from 
January 2005 also reflected blood pressure readings generally 
with systolic readings in the 160s and diastolic readings in 
the 90s.  

This evidence does not show systolic blood pressure readings 
that are predominantly 200 or more or diastolic blood 
pressure readings that are predominantly 110 or more.  
Generally, the systolic readings have ranged from the 140s to 
the 180s, with only two readings above 200 (February 2001 and 
November 2002).  Also, the diastolic readings have generally 
ranged as high as the 90s, with only one reading above 110 
(November 2002).  In sum, the weight of the evidence does not 
show blood pressure readings that predominantly (or 
generally) satisfy the numerical requirements for an 
increased rating under DC 7101.  As the preponderance of the 
evidence is against the claim for increase, the "benefit-of 
the-doubt" rule does not apply, and the Board must deny the 
claim.  38 U.S.C.A. § 5107(b).

Right knee disability

In this case, a 10 percent rating is in effect for traumatic 
arthritis with chondromalacia of the right knee.  X-rays 
confirm the arthritis.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups warrants a 10 percent rating.  Absent limitation 
of motion, a 20 percent rating is warranted for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Separate ratings may be warranted in specific circumstances 
based on either limited knee extension or limited knee 
flexion.  VAOPGCPREC 9-2004 (Sep. 17, 2004), 69 Fed. Reg. 
59,990 (Oct. 6, 2004).

A 10 percent rating is warranted when leg flexion is limited 
to 45 degrees.  A 20 percent rating is warranted when leg 
flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 
5260.

A 10 percent rating is warranted when leg extension is 
limited to 10 degrees.  A 20 percent rating is warranted when 
leg extension is limited to 15 degrees.  38 C.F.R. § 4.71a, 
DC 5261.  

Separate ratings may also be warranted for knee arthritis 
under DCs 5003/5010 and for instability of the knee under 
38 C.F.R. § 4.71a, DC 5257.  VAOPGCPREC 9-98 (Aug. 14, 1998), 
63 Fed. Reg. 56,704 (Oct. 22, 1998); VAOPGCPREC 23-97 (July 
1, 1997), 62 Fed. Reg. 63,604 (Dec. 1, 1997).  However, in 
this case, the veteran's right knee does not have 
demonstrable instability or subluxation.

Since ankylosis of the knees is present here, the rating 
criteria relating to ankylosis of the knees do not apply.  38 
C.F.R. § 4.71a, DC 5256 (2005).

When evaluating joints on the basis of limited motion, VA has 
a duty to determine whether the joint in question exhibits 
weakened movement, excess fatigability, incoordination, or 
other functional loss, and whether pain limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  These determinations should be made 
by an examiner and should be portrayed in terms of the 
additional loss in range of motion due to these factors, 
including with repeated use and during flare-ups.  See DeLuca 
v. Brown, 8 Vet. App. 202, 205-207 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2005).

On VA joints examination in November 2002, the veteran stated 
that he had continued to participate in physical activities 
since service, but that he had been developing more leg and 
knee pain.  He stated that he had stopped working at a car 
dealership, had stopped jogging, and could no longer do any 
strenuous physical activities because of right knee pain.  
However, he continued "to stay active as much as he can."  
Objectively, right knee extension was 2 to 3 degrees short of 
full.  Flexion was about 115 degrees.  There was no 
instability.  He had crepitus.  On motion, he had tenderness 
on palpation and pain with patellar grind.  X-rays showed 
multiple osteophyte formation as well as suggestions of 
degenerative changes.  The diagnosis was post-traumatic 
degenerative joint disease of the right knee, especially 
patellofemoral articulation.  The examiner commented that the 
symptoms were worsening and that he had radiographic signs of 
patellofemoral arthritis.  

A May 2003 private X-ray report indicated that the veteran 
had arthritic changes in the medial and patellofemoral 
compartments of his right knee, with no evidence of acute 
osseous abnormality.

According to a May 2003 completed form by a treating VA 
doctor, the veteran had some restrictions in various 
activities.  However, those restrictions did not appear very 
significant.  For instance, he could stand, walk, or sit for 
several hours at one time, and he could drive without 
restrictions.  He could occasionally lift certain heavy 
objects, he could use his feet without his restrictions, and 
he could bend, squat, and kneel occasionally.  

VA medical records show occasional treatment for knee 
problems, including complaints of being unable to do as much 
exercise in August 2004 because of knee pain.  However, at 
the same time, while exercise was limited, he could exercise.  

On VA joints examination in January 2005, the veteran 
reported difficulty with physical activities, including his 
walking (which was prescribed for his diabetes), sports, 
rising from a seated position, and using stairs.  He had been 
using a joint rub daily.  Objectively, he had an antalgic 
gait to the right to the right lower extremity.  Right knee 
range of motion was limited during normal gait with 
demonstrated 10 to 20 degrees only.  He had a very small 
effusion within the right knee.  He also had significant 
tenderness to palpation over parts of the right knee.  The 
knee was stable on testing.  Range of motion was from 5 to 90 
degrees, which exacerbated both the medial joint line and 
patellofemoral pain.  All ranges of motion were both passive 
and active.  Recent X-rays showed spurs, hypertrophic 
changes, narrowing and a small amount of fluid of the right 
knee.  The impression was moderate degenerative arthritis of 
the right knee with progressive chondromalacia.  However, the 
examiner also stated that the right knee was additionally 
limited by pain and weakness due to degenerative arthritis.  
Pain was the major functional impact within the right knee at 
that time, but it represented a worsening of the right knee 
arthritis.  

Thus, the evidence does not show limitation of flexion to 
30 degrees or limitation of extension to 15 degrees, which 
are the prerequisites for the next higher ratings under 
DCs 5260 and 5261.  The Board is mindful of the January 2005 
VA examination diagnosis of moderate degenerative arthritis 
of the right knee with progressive chondromalacia and of the 
examiner's statement that the right knee was additionally 
limited by pain and weakness due to degenerative arthritis.  
However, the January 2005 measurements of the veteran's right 
knee motion were both active and passive.  Thus, pain was 
considered in connection with the measurements.  

In sum, the weight of the evidence does not support an 
increase in the 10 percent rating now in effect for the right 
knee disability.  As the preponderance of the evidence is 
against the claim for increase, the "benefit-of the-doubt" 
rule does not apply, and the Board must deny the claim.  
38 U.S.C.A. § 5107(b).

Diabetes mellitus

A 20 percent rating is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. § 4.119, DC 
7913.

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1).

A private doctor's treatment records from 2000 and 2001 
indicate that the veteran was going to try diet and exercise 
to manage his cholesterol levels.  He also had started 
developing diabetic retinopathy.

VA medical records from 2002 to 2004 reflect ongoing 
treatment for diabetes.  The veteran was taking insulin and 
has been given dietary restrictions.  He was also exercising, 
sometimes sporadically.

On VA diabetes examination in November 2002, the veteran 
reported that he exercised weekly, but that he watched his 
activities because of episodes of low blood sugar.  He was 
taking insulin, and he was on a diabetic diet.  On a VA eye 
examination, he had reported having good vision, even though 
he had a diagnosis of diabetic retinopathy with uncorrected 
vision of 20/25 in both eyes.  

According to a May 2003 form completed by a treating VA 
doctor, the veteran had some restrictions in various 
activities.  However, those restrictions did not appear very 
significant.  For instance, he could stand, walk, or sit for 
several hours at one time, and he could drive without 
restrictions.  He could occasionally lift certain heavy 
objects, he could use his feet without his restrictions, and 
he could bend, squat, and kneel occasionally.  Moreover, it 
does not appear that these restrictions were related to 
diabetes since they seem to have involved his orthopedic 
function.

On VA examination in January 2005, the veteran reported that 
he had low blood sugar two to three times per week with 
exercise and strenuous activity and that he thus avoided 
strenuous activity to prevent hypoglycemic reactions.  He had 
been hospitalized twice since 2000 for diabetes.  He also 
reported gaining 15 pounds despite being on a diabetic diet.  
He also reported constant, severe pain, burning, and tingling 
in his legs every day, with weakness but no functional loss.  
He said that the symptoms interfered with his daily activity.  
His gait, stance, and coordination were normal.  Deep tendon 
reflexes were also normal and symmetrical.  However, he had 
decreased light touch, pinprick, and vibration of his feet 
extending to the ankle and on his hand extending to the 
wrist, with weak handgrip on the right hand.  Diagnoses were 
Type 2 diabetes mellitus, hypertension, and peripheral 
neuropathy.  

A January 2005 VA eye examination also diagnosed mild 
diabetic retinopathy that was visually insignificant at that 
time.

On a January 2005 VA joints examination in January 2005, the 
veteran also noted that walking (which was difficult due to 
right knee problems) had been prescribed for his diabetes.  

A 40 percent rating was in effect for diabetes mellitus since 
April 2001.  In April 2005, the RO reduced the rating for 
diabetes to 20 percent, effective January 2, 2005.  However, 
this did not result in any reduction in compensation 
payments.  All of his service-connected disabilities had 
produced a combined disability rating of 20 percent since 
February 1994 and a combined rating of 40 percent since June 
1994.  Since April 2001, the combined rating for his service-
connected disabilities had been 50 percent.  And as of 
January 2003, the combined rating for all of his service-
connected disabilities was 60 percent.  Thus, because of 
other service connection awards (specifically, service 
connection for a mood disorder with a 30 percent rating as of 
January 2003), the January 2005 reduction for diabetes 
mellitus from 40 percent to 20 percent did not reduce the 
veteran's overall compensation payments.  Thus, certain 
notification provisions that are described in 38 C.F.R. 
§ 3.105 do not apply.  The rating reduction was procedurally 
proper.  But the Board must address whether the reduction was 
appropriate in terms of the relevant diagnostic criteria.

A veteran's disability rating will not be reduced unless an 
improvement in the disability is shown.  38 U.S.C.A. § 1155 
(West 2002).  Generally, when a reduction in the evaluation 
of a service-connected disability or employability status 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and be 
furnished detailed reasons therefor.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2005).

When an assigned disability rating has been in effect for 
fewer than five years, a reduction is permissible where 
medical examination shows improvement in the service-
connected disability.  38 C.F.R. §§ 3.105(e), 3.344(c).  
Since the veteran's 40 percent rating for diabetes was in 
effect for fewer than five years, the provisions of 38 C.F.R. 
§ 3.344(a) or (b) (2005) do not apply.  See 38 C.F.R. § 
3.344(c); see also Brown v. Brown, 5 Vet. App. 413 (1993).

When 38 C.F.R. § 3.344(a) is inapplicable, the VA must give 
consideration to 38 C.F .R. § 4.1 (2005) (each disability 
must be viewed in relation to its history); 38 C.F.R. § 4.2 
(2005) (examination reports to be interpreted in light of the 
whole recorded history and requires consideration of each 
disability from the point of view of the veteran working or 
seeking work); 38 C.F.R. § 4.10 (2005) (requiring 
determination of the ability of the affected part of the body 
to function under the ordinary conditions of daily life, 
including employment); and 38 C.F.R. § 4.13 (2005) (requiring 
the rating agency to assure itself, when any change in 
evaluation is to be made, that there has been an actual 
change in the condition, for better or worse, and not merely 
a difference in the thoroughness of the examination or in use 
of descriptive terms).  See Faust v. West, 13 Vet. App. 342, 
350 (2000); Brown, 5 Vet. App. at 420-21.

It is VA's responsibility "in any rating-reduction case to 
ascertain, based upon review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations" 
and that "not only must it be determined that an improvement 
in a disability has actually occurred but also that that 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work."  Brown, 5 Vet. App. at 421.  VA does not err in 
considering nonmedical evidence in rating reduction cases.  
See Faust, 13 Vet. App. at 350.

The Board concludes that the evidence does not show 
improvement in the veteran's diabetes mellitus.  Rather, he 
continues to take insulin, maintains a diabetic diet, and 
experiences restrictions in his activities because of 
symptoms such as peripheral neuropathy and frequent 
hypoglycemic episodes.  Indeed, the medical evidence 
indicates that the condition has progressed instead of 
improved.  Generally, although there are indications of poor 
compliance with medication, the veteran's dosages of 
medications have been periodically increased or adjusted to 
cope with his disability, and his weight has been affected by 
his medications and diagnosis.  In short, the evidence does 
not show improvement so as to have warranted a reduction from 
40 percent to 20 percent in January 2005.  The 40 percent 
rating is restored, effective January 22, 2005, the date of 
reduction because improvement in the disability was not shown 
by the evidence of record.  The Board has considered the 
benefit of the doubt in this conclusion.  38 U.S.C.A. 
§ 5107(b).

However, the veteran also seeks a rating higher than 40 
percent for his diabetes.  

The veteran has submitted evidence that he is restricted in 
his activities by a treating VA doctor.  He also argues that 
he has complications (diabetic retinopathy and peripheral 
neuropathy) that would not be compensable if separately 
evaluated.  The evidence certainly indicates that he has had 
weight problems.  He has also tried to stay active through 
exercise, albeit with mixed results and mixed abilities 
because of other disorders (such as his hypertension and knee 
disability).  His treating VA doctor has also stated that the 
diabetes is not well controlled.  But even assuming that all 
of the restrictions in his activities were attributable to 
his diabetes, his diabetes would still have to produce one or 
two annual hospitalizations for ketoacidosis or hypoglycemic 
reactions or visits to a diabetic care provider twice per 
month under DC 7913.  In this case, the weight of the 
evidence shows that veteran's diabetes has not required 
hospitalizations or bi-monthly diabetes care appointments.  
Therefore, his diabetes does not meet the criteria for a 60 
percent rating.

As the preponderance of the evidence is against the claim for 
a rating greater than 40 percent, the "benefit-of-the-
doubt" rule does not apply, and the Board must deny the 
claim.  38 U.S.C.A. § 5107(b).


ORDER

A 30 percent rating for mood disorder is granted as of 
January 7, 2003, and a 50 percent rating is granted as of 
January 22, 2005.

An increased rating for hypertension is denied.

An increased rating for a right knee disability is denied.  

A 40 percent rating for diabetes is restored as of January 2, 
2005, but an increased rating greater than 40 percent is 
denied.


REMAND

In light of the Board's conclusions on several of the 
increased rating claims that are on appeal in this case, the 
Board must remand the claim for a TDIU rating to allow the RO 
to assess their effect, if any, on the schedular 
requirements, of the TDIU rating claim.  See 38 C.F.R. § 4.16 
(2005).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for a TDIU rating 
in light of the new ratings assigned to 
the veteran's claims on appeal in this 
decision.  If the decision remains adverse 
to the veteran, provide him and his 
representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond.  Then, return the 
case to the Board for its review, as 
appropriate.

By this remand, the Board expresses no opinion as to the 
ultimate outcome on the merits.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO must treat this claim expeditiously.  Claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


